

 
 

--------------------------------------------------------------------------------

 

TENTH AMENDMENT


THIS TENTH AMENDMENT dated as of February 11, 2011 (this “Amendment”) amends the
Credit Agreement dated as of May 10, 2001 (as previously amended, the “Credit
Agreement”) among Nu Skin Enterprises, Inc. (the “Company”), various financial
institutions (the “Lenders”) and JPMorgan Chase Bank, N.A. (as successor to Bank
One, NA), as successor administrative agent (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.
 
WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and
 
WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as more fully set forth herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
                SECTION 1  Amendment.  Subject to the satisfaction of the
conditions precedent set forth in Section 3, the definition of “Termination
Date” is amended by replacing the reference therein to “May 10, 2011” with “May
10, 2012”.
 
SECTION 2  Warranties.  The Company represents and warrants to the
Administrative Agent and the Lenders that (a) each warranty set forth in Section
9 of the Credit Agreement is true and correct in all material respects as of the
date of the execution and delivery of this Amendment by the Company, with the
same effect as if made on such date (except to the extent any such warranty
expressly relates to a specific earlier date, in which case such warranty was
true and correct in all material respects as of such earlier date), (b) after
giving effect to this amendment, no Event of Default or Unmatured Event of
Default exists and (c) the Credit Agreement as amended hereby constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


SECTION 3  Effectiveness.  The amendment set forth in Section 1 above shall
become effective when the Administrative Agent has received (i) counterparts of
this Amendment executed by the Company and each Lender and (ii) a Confirmation,
substantially in the form of Exhibit A, signed by the Company and each
Subsidiary Guarantor.


SECTION 4  Miscellaneous.
 
4.1           Continuing Effectiveness, etc.  As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to “Credit
Agreement” or similar terms shall refer to the Credit Agreement as amended
hereby.
 
4.2           Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.  Delivery to the
Administrative Agent of a counterpart hereof, or a signature page hereto, by
facsimile shall be effective as an original, manually-signed counterpart.
 
4.3           Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of New York (without regard to principles of
conflicts of laws, other than Title 15 of Article 5 of the New York General
Obligations Law).
 
4.4           Successors and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.
 


     



 
 

--------------------------------------------------------------------------------

 

Delivered as of the day and year first above written.
 
NU SKIN ENTERPRISES, INC.
 
By        /s/
Ritch N. Wood                                                                   
Title     CFO                                                                      
 
JPMORGAN CHASE BANK, N.A. (as successor to Bank One, NA), as Administrative
Agent and as a Lender
 
By        /s/ Stephen A.
Cazier                                                                   
Title    Sr.
Banker                                                                
 

 
   



 
 

--------------------------------------------------------------------------------

 

Exhibit A
CONFIRMATION
 
Dated as of February 11, 2011
 
To:
JPMorgan Chase Bank, N.A., individually and as Administrative Agent (as defined
below), and the other financial institutions party to the Credit Agreement
referred to below



Please refer to (a) the Credit Agreement dated as of May 10, 2001 (as amended
prior to the date hereof, the “Credit Agreement”) among Nu Skin Enterprises,
Inc., various financial institutions (the “Lenders”) and JPMorgan Chase Bank,
N.A., as successor to Bank One, NA (in such capacity, the “Administrative
Agent”); (b) the other “Loan Documents” (as defined in the Credit Agreement),
including the Guaranty and the Pledge Agreement; and (c) the Tenth Amendment
dated as of the date hereof to the Credit Agreement (the “Amendment”).
 
           Each of the undersigned hereby confirms to the Administrative Agent
and the Lenders that, after giving effect to the Amendment and the transactions
contemplated thereby, each Loan Document to which such undersigned is a party
continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms.
 
NU SKIN ENTERPRISES, INC.
 
By:        /s/ D. Mathew Dorny
Name:   D. Matthew Dorny
Title:     Vice President
 
NU SKIN INTERNATIONAL, INC.
NU SKIN ENTERPRISES HONG KONG, INC.
NU SKIN TAIWAN, INC.
 
NU SKIN ENTERPRISES UNITED STATES, INC. (f/k/a Nu Skin United States, Inc.)

BIG PLANET, INC.
NSE PRODUCTS, INC.
NU SKIN ASIA INVESTMENT, INC.


                      By:        /s/ D. Mathew Dorny
                      Name:   D. Matthew Dorny
                      Title:     Vice President




     



 
 

--------------------------------------------------------------------------------

 
